DYICMAN, J.
This is a motion to confirm the report of commissioners appointed by the general term of this court to determine whether the railroad of the petitioner should be constructed and operated. 30 N. Y. Supp. 1133. The action of the commissioners is. to stand in lieu of the consent of the property owners. The Nassau Electric Railroad Company is a corporation organized for the purpose of constructing and operating a street surface railroad in the city of BrooMyn and the adjoining towns. Having failed to obtain the requisite consents of landowners upon certain streets through which the railroad was projected, an application was made to the general term of the supreme court for the appointment of commissioners, pursuant to the railroad law, as amended by chapter 676 of the Laws of 1892. The commissioners were appointed, and they have performed their duties, and made their report Aside from some general objections to the location and operation of this railroad along South Fifth street and South Eighth street, which this court cannot obviate, because the legislature has conferred the right to so locate the road, the opponents to confirmation base their opposition here upon errors committed by the commissioners in excluding testimony offered upon the hearing before them. We have examined with care all the questions presented by the exceptions of the opponents, and we deem it sufficient to say that they present no errors of law. The report should be confirmed, with costs.